DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 3-4, 6-13, 16-23 are allowed for the below reasons.
 	In regards to claim 3, the prior art of reference does not disclose singly or in combination to render a method for retrieving, by the network entity of the visited communication network, via a communication interface between the network entity and a routing data layer (RDL) entity, subscriber-specific data of the UE from a data repository of the routing data layer (RDL) entity of the visited communication network for initiating the roaming communication link of the UE in the visited communication network based on the subscriber-specific data of the UE, wherein the RDL entity is coupled to the home communication network of the UE via a data base interface; and initiating by the visited communication network the roaming communication link with the UE based on the subscriber-specific data of the UE received via the RDL entity; the method further comprising requesting, by the RDL entity, the subscriber-
 	In regards to claim 16, the prior art of reference does not disclose singly or in combination to render a method for retrieving, by the network entity of the visited communication network, via a communication interface between the network entity and a routing data layer (RDL) entity, subscriber-specific data of the UE from a routing data layer (RDL) entity of the visited communication network for roaming the UE in the visited communication network, wherein the RDL entity is coupled to the home communication network of the UE via a data base interface, the RDL being configured to store or provide a local replica of the subscriber-specific data of the UE; and initiating the roaming communication link with the UE in a network slice of the visited communication network based on the subscriber-specific data of the UE received via the RDL entity, the method further comprising requesting, by the RDL entity, the subscriber-specific data of the UE from a unified data repository (UDR) of the home communication network of the UE: wherein the data base interface provides a secure interface 
 	In regards to claim 21, the prior art of reference does not disclose singly or in combination to render a method for retrieving, by the network entity of the visited communication network, via a communication interface between the network entity and a routing data layer (RDL) entity, subscriber-specific data of the UE from a data repository of the routing data layer (RDL) entity of the visited communication network for initiating the roaming communication link of the UE in the visited communication network based on the subscriber-specific data of the UE, wherein the RDL entity is coupled to the home communication network of the UE via a data base interface; and initiating by the visited communication network the roaming communication link with the UE based on the subscriber-specific data of the UE received via the RDL entity, wherein retrieving the subscriber-specific data of the UE is based on data base functions which only require a memory address for retrieving the user-specific data, wherein the memory address comprises a Public Land Mobile Network (PLMN) ID of another PLMN than the home communication network.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K.  WILFORD SHAHEED whose telephone number is (469)295-9175.  The examiner can normally be reached on Monday-Friday 9 am-5pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor Jinsong Hu can be reached at (571)272-3965 where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643